Citation Nr: 1508656	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of a rating reduction from 40 percent to 20 percent for multilevel degenerative disc disease (back disability), effective July 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from April 1989 to February 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that reduced the disability rating for the Veteran's service-connected lumbar spine disability from 40 percent to 20 percent, effective July 1, 2010.

In March 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

Rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from adjudication of the Veteran's claim for a higher rating for his low back disability, and he continued to request a higher rating even after the reduction was finalized.  See e.g. Veteran's August 25, 2009 statement and January 21, 2013 substantive appeal.  But, during his March 2013 Board hearing, the Veteran expressly stated that his appeal was limited only to the reduction and did not involve an increase.  See Board hearing transcript at pages 15-17.  

The Veteran's Virtual VA electronic file contains VA medical records, dated to February 2014, that discuss back pain.  However, the records are not relevant to the rating reduction issue on appeal.  Thus, a remand for initial AOJ review of this new evidence is not warranted.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The 40 percent disability rating for multilevel degenerative disc disease of the lumbar spine was in effect for more than five years at the time of the April 2010 rating decision that decreased the rating to 20 percent. 

2.  The reduction was based on the results of a single examination that did not show sustained material improvement in the disability.


CONCLUSION OF LAW

The reduction of the disability rating for multilevel degenerative disc disease of the lumbar spine, from 40 to 20 percent, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Facts and Analysis

In a February 2002 rating decision, the RO granted service connection for multilevel degenerative disc disease of the lumbar spine.  A 40 percent disability rating was assigned effective as of February 3, 2001.  

The 40 percent disability rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292, as in effect at that time.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003, a 40 percent evaluation was warranted where severe limitation of motion was shown.  38 C.F.R. § 4.71, Diagnostic Code 5292 (2003), effective prior to September 26, 2003.  This was the highest schedular evaluation available for limitation of motion of the lumbar spine, although limitation of motion was considered in evaluating the severity of intervertebral disc syndrome (IVDS) under Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Under the oldest applicable provisions of Diagnostic Code 5293, a 40 percent rating was in order when disability due to IVDS was severe, characterized by recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective prior to September 23, 2002. 

Under the revised regulations for Diagnostic Code 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293, effective September 23, 2002. 

A 40 percent evaluation was warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to Diagnostic Code 5293 include the renumbering of the diagnostic code to 5243.  Under Diagnostic Code 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The current regulations, effective September 26, 2003, under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a, provide a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

In a July 2009 rating determination, the RO proposed to reduce the rating for the Veteran's lumbar spine disability to 20 percent.  The RO relied, in large measure, on findings of a VA examination in February 2009.  The Veteran was informed in writing of this proposal on July 27, 2009, and given 60 days to respond.  The disability rating was decreased in the April 2010 rating determination.  The effective date of the reduction was July 1, 2010.

When reduction in the disability rating of a service-connected disability is contemplated, and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324 , the United States Court of Appeals for Veterans Claims (court) stated that, "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. at 277.

The Veteran's lumbar spine disability rating was in effect for more than five years at the time of the reduction.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance. 

The RO reduced the Veteran's disability rating based, in large part, on the result of the single VA examination in February 2009.  While multilevel degenerative disease of the lumbar spine is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344, that listing is not exclusive, and a lumbar spine disability would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).

During an April 2001 VA examination, the Veteran reported a history of back pain with lumbar spine x-rays that showed arthritis, as did a December 1999 magnetic resonance image (MRI).  Due to persistent back pain with radiation to the right leg, a discogram was performed in 2000 that showed two ruptured discs at L3-L4, L5-S1.  He was also diagnosed as having stenosis.

The Veteran complained of constant low back pain with weakness and stiffness.  Lifting over 20 pounds, overuse, or normal activates caused exacerbation.  Prolonged sitting caused numbness in his right groin and right anterior thigh that was transient and went away after walking.  He took chronic anti-inflammatory medications, including Motrin and Vioxx, and Vicodin up to six times a day.  During severe exacerbations, he was totally disabled for a few days, and unable to more than "little activities or none at all."  He had gained more than 40 pounds over the last year as he was unable to exercise due to back pain.  

On examination, the Veteran's posture and gait were normal and there was no noticeable limp.  He did not have limited standing or walking.  His lumbar spine showed no painful motion or muscle spasm, but there was tenderness on palpation of the upper lumbar spine.  Straight leg raising test was positive at 30 degrees on the right.  

Range of motion of the Veteran's lumbar spine was to 30 degrees of flexion and to 0 degrees of extension.  Range of motion was limited by pain and lack of endurance.  Neurological examination revealed essentially normal motor function with normal sensory testing and reflexes.  X-rays of his lumbar spine showed diffuse disk space narrowing and degenerative spurring noted at the L3-L4, L4-L5, L5-L6, and even the L6-S1 levels.  There was no vertebral body compression or spondylolisthesis noted.  The diagnosis was degenerative disk disease of the lumbar spine with a history of a ruptured disk at L3-L4, L5-S1.

In the February 2002 rating decision, the RO granted a 40 percent rating, concluding that the severe limitation of lumbar spine motion shown on examination met the criteria for the 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292, as in effect prior to September 26, 2003.

During the February 2009 VA examination, the Veteran complained of continuous low back pain with stiffness and intensity that varied between 3 and 8 on a pain scale of 1 to 10.  He denied periods of incapacitation.  There was no true weakness.  He took Percocet twice a day for pain.  

The Veteran had mid-low back pain without radiation down the legs.  His problems worsened in damp weather, positions of the back, prolonged sitting and driving, and lifting.  He worked as a mail carrier and missed about two days of work in the last three months.  The Veteran denied flare-ups and did not use assistive devices.  He walked unaided.  As a mail carrier, he walked about six or seven miles per day.  He did not use a back brace and did not appear unsteady.  The Veteran said he occasionally felt like he was unsteady.

The examiner noted that, apparently, the Veteran's back pain did not affect walking or activities of daily living.  The Veteran did not bowl or run anymore, as that aggravated his back, as did driving for prolonged periods.  Dampness increased back discomfort.  He used back exercises, a TENS unit, physical therapy, and prescribed medication (Percocet) twice a day.

The Veteran had some occasional, intermittent radiating pain to the left leg.  Range of motion of his lumbar spine was forward flexion to 60 degrees and extension to 25 degrees.  Pain at rest was a 3 out of 10.  After repetitive action, his pain increased to an 8 with forward flexion to 50 degrees, and pain starting at 40 and ending at 50 degrees.  Extension was to 20 degrees, with pain starting at 50 and ending at 20 degrees.  After repetitive action, his pain increased to an 8 out of 10.  The Veteran had some tenderness to the lumbar spine to palpation.  Sensation to light touch and vibratory sensation was intact.  

The Veteran was able to walk on his heels and toes and get on and off the examining table without "too much" difficulty.  He did not appear in any acute distress and was ambulatory.  There was no evidence of weakness, fatigue, or lack of endurance after repetitive motion although the examiner noted that the Veteran presently took Percocet twice a day.  A MRI performed in November 2008 had revealed a congenitally small canal with bulging disks at L3, L4, and L5, and moderate central canal stenosis.  There was no focal disk herniation.  Monofilament test was normal and there was no sensory impairment of the extremities related to the spine at the current time.  

Examination results included degenerative disk disease, small canal, and spinal stenosis.  The examiner observed that the Veteran was evaluated in the VA Pain Clinic in January 2009 and deemed a candidate for an epidural block that would probably be performed in the next month.  It was further noted that the Veteran was ambulatory without any difficulty, and had a normal gait.  He was a mailman and walked about six or seven miles daily.  He was limited to lifting approximately 35 pounds at the present time.  

The examiner also noted that the Veteran had chronic low back pain with occasional radiation to the left leg with MRI findings revealing bulging disk at L3, L4, L5, with moderate central canal stenosis at this time.  The Veteran used Percocet twice a day for pain in addition to a TENS unit and exercise program.  He was awaiting an epidural block to the lumbar spine.

The April 2010 reduction, was based on a single examination, inasmuch as there was no mention of any examination other than that conducted in 2009.  There was no explicit consideration of whether any improvement would continue under the ordinary conditions of life.  Indeed, the 2009 examination indicates that there may have been a greater limitation of motion than was reported on the 2001 examination that served as the basis for the original grant of the 40 percent rating, given the Veteran's markedly limited extension.

The 2009 examination was also not full and complete.  The examiner did not appear to have access to the claims file; and, although the examiner noted pain on motion, he did not specifically report whether there was additional limitation of motion due to pain.  Cf. De Luca v. Brown, 8 Vet. App. 202 (1995).

The April 2010 rating decision did not address the requirements of 38 C.F.R. § 3.344.  The December 2012 statement of the case and January 2013 supplemental statement of the case did not cite or discuss 38 C.F.R. § 3.344.  In basing the reduction of the Veteran's disability rating on the findings of a single VA examination, reduction did not comply with the provisions of 38 C.F.R. § 3.344(a)-(b).  As such, the reduction is void ab initio.  The 40 percent disability rating for multilevel degenerative disc disease of the lumbar spine is restored.


ORDER

The reduction in disability rating for the service-connected multilevel degenerative disc disease of the lumbar spine was not proper, and restoration of the 40 percent disability rating is granted effective July 1, 2010.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


